DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species L, drawn to claims 21, 47, and 49-51 in the reply filed on 11/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 21 objected to because of the following informalities:  There should be a colon (comprising:) at the end of the fifth line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140135655 A1 to Stein, et al. (cited by Applicant, hereinafter Stein) in view of US 20080309481 A1 to Tanaka, et al. (hereinafter Tanaka).
Regarding claim 21, Stein teaches a method, comprising:
forming a cavity in a bone of a living subject ([0213], stem (3124) forms a cavity in a tibia by being inserted into its medullary canal); and
inserting at least a portion of a prosthesis (3124) in the cavity [0213] (Fig 39),
the prosthesis including an implantable reporting processor having electronic circuitry (3110) ([0219, 0254], electronic circuitry (3110) disposed within implantable stem (3124) can comprise logic and transmit circuitry and power management circuitry), (Fig 39) comprising
at least one peripheral circuit ([0219], electronic circuitry (3110) can comprise a memory).
However, Stein does not teach the electronic circuitry comprising:
A supply node;

a timing circuit coupled to the supply node and configured to activate the processing circuit at least one set time; and
a battery coupled to the supply node.
Tanaka teaches electronic circuitry (10) [0065] (Fig 3) comprising:
a supply node ([0065], common node connecting battery (17), RTC (14), MCU (20), and flash memory (30) as shown in Fig 3);
a processing circuit (MCU 20) coupled to the supply node and configured to couple at least one peripheral circuit (Flash memory 30) to the supply node [0065-0066] (Fig 3); and
a timing circuit (RTC 14) coupled to the supply node and configured to activate the processing circuit at least one set time [0065, 0140] (Fig 3); and
a battery (17) coupled to the supply node [0065] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein to have the electronic circuitry comprising:
a supply node;
a processing circuit coupled to the supply node and configured to couple the at least one peripheral circuit to the supply node; and
a timing circuit coupled to the supply node and configured to activate the processing circuit at least one set time; and
a battery coupled to the supply node based on the teachings of Tanaka, because doing so would enable the power management circuitry of the electronic circuitry to prevent a power source such as a battery from being consumed, as recognized by Tanaka [0141].

Regarding claim 47, Stein in view of Tanaka teach all the limitations of claim 21, and Stein further teaches forming the cavity includes forming the cavity in a tibia of the living subject ([0213], stem (3124) forms a cavity in a tibia by being inserted into its medullary canal).

Regarding claim 49, Stein in view of Tanaka teach all the limitations of claim 21, and Stein further teaches the implantable reporting processor is disposed in the cavity ([0254], electronic circuitry (3110) is disposed within implantable stem (3124) which in turn is disposed within the medullary canal cavity) (Fig 39).

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Tanaka as applied to claim 21 above, and further in view of US 20100331932 A1 to Stevenson, et al. (hereinafter Stevenson).
Regarding claim 50, Stein in view of Tanaka teach all the limitations of claim 21, however Stein in view of Tanaka do not teach configuring the timing circuitry or the processing circuitry such that the battery has a projected lifetime of at least one year.
Stevenson teaches configuring a timing circuitry or a processing circuitry such that the battery has a projected lifetime of at least one year ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein in view of Tanaka to configure the timing circuitry or the processing circuitry such that the battery has a projected lifetime of at least one year based on the 

Regarding claim 51, Stein in view of Tanaka teach all the limitations of claim 21, however Stein in view of Tanaka do not teach configuring the timing circuitry or the processing circuit such that the battery has a projected lifetime of at least ten years.
Stevenson teaches configuring a timing circuitry or a processing circuit such that the battery has a projected lifetime of at least ten years ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein in view of Tanaka to configure the timing circuitry or the processing circuitry such that the battery has a projected lifetime of at least ten years based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791